USCA11 Case: 19-13405       Date Filed: 01/14/2021   Page: 1 of 3



                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-13405
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:11-cr-00550-VMC-SPF-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

RONALD JOHN HEROMIN,

                                                           Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (January 14, 2021)

Before WILSON, ROSENBAUM, and ED CARNES, Circuit Judges.

PER CURIAM:

      Ronald Heromin, a federal prisoner acting pro se, appeals the district court’s

denial of his motion for relief from his judgment of conviction, which he brought

under Federal Rule of Civil Procedure 60(b), and the district court’s denial of his
            USCA11 Case: 19-13405      Date Filed: 01/14/2021    Page: 2 of 3



motion for reconsideration of that order. The government has moved to dismiss

the appeal or for summary affirmance and to stay the briefing schedule.

      Summary disposition is appropriate when “the position of one of the parties

is clearly right as a matter of law so that there can be no substantial question as to

the outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.

1969). 1 An appeal is frivolous if it is “without arguable merit either in law or

fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quotation marks

omitted).

      Even putting aside questions about the use of Rule 60(b) to attack a criminal

conviction, see United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998); see

also Gonzalez v. Crosby, 545 U.S. 524 (2005), Heromin’s claims are frivolous on

their face. To the extent the claims are based on his being a sovereign citizen, we

have rejected as frivolous arguments that people who proclaim themselves

“sovereign citizens” are not subject to the jurisdiction of any courts. See, e.g.,

United States v. Sterling, 738 F.3d 228, 233 n.1 (11th Cir. 2013). And his claim

that all of Title 18 of the United States Code is invalid is patently frivolous. There

is “no substantial question as to the outcome of the case,” Davis, 406 F.2d at 1162,



      1
        We are bound by cases decided by the former Fifth Circuit before October 1, 1981.
Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                           2
          USCA11 Case: 19-13405       Date Filed: 01/14/2021   Page: 3 of 3



and the appeal plainly is “without arguable merit either in law or fact,” Napier, 314

F.3d at 531 (quotation marks omitted).

      We GRANT the government’s motion for SUMMARY AFFIRMANCE and

DENY AS MOOT its motion to stay the briefing schedule.




                                          3